Citation Nr: 1003430	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  03-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder, other than gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for GERD, to include as 
secondary to a service-connected disability.

4.  Entitlement to service connection for an acquired eye 
disability, to include as secondary to a service-connected 
disability.

5.  Entitlement to service connection for a heart disorder, 
to include as secondary to a service-connected disability.

6.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.

7.  Entitlement to service connection for an erectile 
dysfunction, to include as secondary to a service-connected 
disability.

8.  Entitlement to service connection for cholelithiasis, to 
include as secondary to a service-connected disability.

9.  Entitlement to service connection for a muscle disorder, 
to include as secondary to a service-connected disability.

10.  Entitlement to service connection for a joint disorder, 
to include as secondary to a service-connected disability.

11.  Entitlement to service connection for a skin disorder, 
to include as secondary to a service-connected disability.

12.  Entitlement to service connection for abdominal aortic 
aneurysm as secondary to a heart disorder and/or as secondary 
to a service-connected disability.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and June 2003 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The case was remanded in November 2004 to allow the Veteran 
an opportunity to present testimony at a personal hearing; 
however, he withdrew his request in May 2005.  

In an August 2005 decision, the Board remanded the issues 
listed on the front page of this decision for procurement of 
VA examinations.  

As previously noted by the Board, the Veteran has raised the 
issue of entitlement to waiver of VA loan guaranty 
indebtedness.  The Board again refers this matter to the RO 
for appropriate action. 

Issues listed 3-12 listed on the front page of this decision 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cecal hernia is attributable to service.  

2.  The Veteran does not have an underlying throat disorder.  


CONCLUSIONS OF LAW

1.  A cecal hernia was incurred in active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  Service connection is not warranted for a throat disorder 
on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009); 
38 C.F.R. §§ 3.310(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in May 2003 which fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
and post-service medical records pertaining to the claims 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The claimant was also afforded a VA examination.  38 C.F.R. 
§ 3.159(c)(4).  The VA examination is adequate as the claims 
file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran, and provided rationale.  The 
records satisfy 38 C.F.R. § 3.326.

Because the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R. § 3.159 (2009). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit stated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, 
under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson 
reaffirms the holdings in Jandreau and Buchanan that VA must 
consider the competency of the lay evidence and cannot 
outright reject such evidence on the basis that such evidence 
can never establish a medical diagnosis or nexus.  This does 
not mean, however, that lay evidence is necessarily always 
sufficient to identify a medical diagnosis, but rather only 
that it is sufficient in those cases where the lay person is 
competent and does not otherwise require specialized medical 
training and expertise to do so, i.e., the Board must 
determine whether the claimed disability is a type of 
disability for which a lay person is competent to provide 
etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr; 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A claimant 
generally is not competent to diagnose his mental condition; 
he is only competent to identify and explain the symptoms 
that he observes and experiences.  Clemons v . Shinseki, 23 
Vet. App. 1 (2009).

While the Veteran is competent to report that he has 
difficulty swallowing and throat problems, the December 2007 
medical opinion addressed below is more probative as to 
whether there is a diagnosed underlying throat disorder as 
this assessment is complex in nature and the VA examiner 
possesses the requisite medical expertise in that regard.  
See Jandreau; see also Woehlaert.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed.Cir. 2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  Effective October 10, 2006, VA amended 
38 C.F.R. § 3.310; however, the prior version, as cited, is 
more advantageous to the Veteran.  See 71 Fed. Reg. 52,744 
(2006) (codified at 38 C.F.R. § 3.310(b) (2009)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Throat Disorder

The service treatment records reveal no complaints, findings, 
treatment, or diagnosis of a throat disorder.  On his 
September 1957 separation examination, the mouth and throat 
evaluation was normal.  

The Veteran was afforded a VA examination in December 2007 to 
ascertain whether he has a throat disorder that was related 
to service or to service-connected disability.  The Veteran 
described having a dry throat, a raspy voice, and problems 
with swallowing.  Physical examination revealed that the 
Veteran had a deep voice, but it was not particularly hoarse 
or breathy.  There was no external deformity of the nose, but 
it was deviated to the right with reduced airway on that 
side.  There were no pus, polyps, blood, or crust in the 
nose.  After decongestion and anesthesia of the nostril were 
performed, a flexible laryngoscopy was conducted.  The 
oropharynx and hypopharynx were normal.  The larynx was 
normal.  There were no masses.  Vocal cords were fully mobile 
and had a normal appearance.  The oral cavity revealed some 
poor dentition.  The examiner did not observe any masses or 
pooling of secretions in the pharynx, larynx, or hypolarynx.  
The examiner noted that the Veteran had some dysphasia which 
appeared to be mild on limited occasions and seemed to be 
limited to medication pills and sometimes liquids, which was 
related to mouth breathing when he had significant nasal 
obstruction and needed to breathe through his mouth while 
eating.  He had an anatomic obstruction to the right nostril 
with a nasal deviation.  He had a history of some nasal 
obstruction and sneezing, perhaps related to rhinitis.  The 
examiner did not see any gross abnormalities of the pharynx 
or larynx that the examiner could attribute to a throat 
disorder other than the mild dysphasia.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  Pain, alone, however, without 
a diagnosed or identifiable underlying condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part, appeal dismissed in part sub nom., Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(dismissing challenge to the issue whether pain, alone, can 
be considered a disability).  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

The Veteran has dysphasia.  However, it is not due to throat 
disease or injury.  The most probative competent evidence 
establishes that there is no present underlying throat 
disability.  He is competent to report that he has dysphasia, 
but his opinion as to the underlying pathology is not as 
probative as the VA examiner's opinion that there is no 
underlying pathology or diagnosis for his complaints.  Absent 
a current diagnosis, service connection is not warranted on 
either a direct or secondary basis.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert.

Gastrointestinal Disorder, other than GERD

The service treatment records revealed that the Veteran was 
treated for abdominal cramps in July 1956.  However, no 
abnormalities were noted on the separation examination.  

In February 2007, the Veteran was afforded a VA 
gastrointestinal examination.  It was noted that in 
approximately 1998, the Veteran had surgery for a burst 
cecum.  A physical examination was performed which revealed a 
large baseball-sized hernia in the right lower quadrant that 
was a residuals of the surgery for the burst cecum, which was 
easily reducible.  A surgical scar was also present.  The 
pertinent diagnosis was status post cecal hernia, at least as 
likely as not related to service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  The 
Veteran is status post an intestinal hernia, which competent 
evidence relates to service.  Thus, service connection is 
warranted.  


ORDER

Service connection for a throat disorder is denied.  

Service connection for a cecal hernia is granted.  

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that the Veteran is 
afforded every possible consideration.

With regard to the remaining issues on appeal, the Board 
finds that the VA examinations are inadequate.  The Veteran 
contends that he has cardiovascular disabilities, including 
hypertension, and a claimed related abdominal aortic 
aneurysm; he claims that the heart disability is related to 
service.  In addition, he contends that he has GERD, an 
acquired eye disability, erectile dysfunction, 
cholelithiasis, a muscle disorder, a joint disorder, and a 
skin disorder, which are secondary to a service-connected 
disability.  Although the Veteran originally indicated that 
it was his contention that these disabilities were related to 
his 100 percent service-connected asbestosis, he has further 
advanced that his claimed disabilities have also been caused 
to aggravated by his service-connected anxiety reaction (50 
percent disabling) and back disability (20 percent 
disabling), a matter not addressed by any medical 
professional.  

Regarding the claimed cardiovascular disabilities, in 
February 2002, the Veteran indicated that he has been awarded 
benefits from the Social Security Administration (SSA) based 
on his anxiety disorder as well as heart disabilities.  This 
award was made in 1993.  A review of the record does not 
reflect that the claims file contains the SSA benefits nor 
the medical records which were the basis for that award.  
Because the SSA's decision and the records upon which the 
agency based its determination are apparently relevant to 
VA's adjudication of his claim, VA is obliged to attempt to 
obtain and consider those records in adjudicating this 
appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
As such, the Board has no discretion and must remand this 
claim.

Also, regarding the claimed heart disability, the service 
treatment records reflect that the Veteran was noted to have 
a Grade 1 systolic apical murmur, cleared with exercise, and 
a blood pressure reading of 144/90, on his separation 
examination.  The electrocardiogram was normal and the 
Veteran was not felt to have cardiac disease.  A review of 
the August 2007 VA cardiovascular examination shows that the 
Veteran was diagnosed as having essential hypertension and an 
abdominal aortic aneurysm.  The examiner indicated that there 
was no heart disease while in the military, but he did not 
comment on the elevated blood pressure reading on separation.  
He also did not provide an opinion as to whether current 
diagnoses, rendered after service, were related to service or 
to service-connected disabilities.  

The Veteran was afforded VA orthopedic examinations.  In 
August 2007, the examiner indicated that he could not give an 
opinion without resorting to speculation as to whether the 
Veteran had muscle or joint disorders which were related to 
service as he has "other conditions that may be related to a 
combination of vascular and neurological disorders arising 
from his low back conditions, and the vascular condition 
arising from his abdominal aortic aneurysm."  It is unclear 
if the claimed disorders are rated as part of his service-
connected back disorder and/or whether they are 
manifestations of his aortic aneurysm, a matter still on 
appeal.  

With regard to GERD and cholelithiasis, the examiner provided 
an opinion that they were not related to service, but did not 
comment on whether there is an etiological relationship to 
service-connected disabilities.  Likewise, with regard to 
skin disabilities, the examiner provided an opinion that they 
were not related to service, but did not comment on whether 
there is an etiological relationship to service-connected 
disabilities.  With regard to erectile dysfunction, the 
examiner indicated that an opinion could not be provided 
without resorting to speculation and did not provide an 
opinion on whether there is an etiological relationship to 
service-connected disabilities.  

The Veteran was scheduled for an eye examination.  The 
examiner indicated that he refused to be examined, but 
thereafter the Veteran indicated that he had been seen twice 
recently for eye problems and felt that the eye dilation 
results from those evaluations could be used.  However, he 
stated that he would agree to be examined again, but did not 
want his left eye dilated because it was too painful.

The Board finds that the VA examinations are inadequate.  The 
Veteran should be afforded a VA eye examination and VA 
addendums should be obtained with regard to the other 
examinations, unless the examiner(s) determines that further 
physical evaluation is necessary.  In these addendums, the 
examiners should provide a medical opinion concerning whether 
current disabilities are etiologically related to service-
connected asbestosis, back, and anxiety disorder 
disabilities.  With regard to heart disability, the examiner 
should also opine if it is service-related and comment on the 
blood pressure reading on the separation examination.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes providing 
a medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d).  

Finally, the Board finds that the Veteran should be sent a 
complete and current VCAA notice pertaining to secondary 
service connection, for the issues remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, 
concerning the matters of secondary service 
connection for the issues remaining on 
appeal.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at the 
following VA facilities: Bay Pines VA 
Medical Center, Fort Myers VA outpatient 
clinic, Naples VA facility, Oakland Park 
VA outpatient clinic, and the Miami VA 
Medical Center, to include any eye 
evaluation records.  

3.  Obtain from SSA a copy of their 
decision regarding the Veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision, purportedly 
rendered in 1993.

4.  Schedule the Veteran for an eye 
examination to determine the nature and 
etiology of any current eye disability.  
Any indicated tests should be 
accomplished.  However, if the Veteran 
does not wish to have his eyes dilated, 
the examination should be conducted to 
the extent possible without this 
procedure.  The examiner should review 
the claims folder prior to examination.  
The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current eye 
disability had its clinical onset during 
service or is related to any in-service 
disease, event, or injury.  The examiner 
should also provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that that any current eye disability 
is proximately due to, or the result of, 
the service-connected asbestosis, back 
disability, and anxiety disorder.  The 
examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current eye 
disability is permanently aggravated by 
the Veteran's service-connected 
asbestosis, back disability, and anxiety 
disorder.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Obtain VA medical addendums to the 
existing VA examinations pertaining to 
heart disability and abdominal aortic 
aneurysm, GERD, cholelithiasis, 
muscle/joint disorders, erectile 
dysfunction, and skin disorders.  If the 
examiner(s) deem that further evaluation 
is necessary, it should be undertaken.  
The examiner(s)  should review the claims 
folder.  

With regard to cardiovascular disability, 
the examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any hypertension had 
its clinical onset during service or is 
related to any in-service disease, event, 
or injury, or was manifest in the initial 
post-service year.  The examiner should 
comment on the blood pressure reading of 
144/90, on his separation examination, as 
well as any pertinent SSA records.  The 
examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

With regard to all other disabilities, 
including cardiovascular disabilities to 
include hypertension, the examiner(s) 
should provide an opinion as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that that any currently diagnosed 
disability including hypertension, 
abdominal aortic aneurysm, GERD, 
cholelithiasis, muscle/joint disorders, 
erectile dysfunction, and skin disorders, 
are proximately due to, or the result of, 
the service-connected asbestosis, back 
disability, and anxiety disorder.  The 
examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any currently 
diagnosed disorders are permanently 
aggravated by the Veteran's service-
connected asbestosis, back disability, 
and anxiety disorder.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

6.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp.2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


